Citation Nr: 0328173	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  98-16 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for postoperative right knee residuals. 
 
2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of left clavicle/scapula injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 until August 
1996.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a July 1997 
rating decision of the Regional Office (RO) in Columbia, 
South Carolina that granted service connection for right knee 
and left shoulder disorders, each rated 10 percent disabling 
from September 1, 1996.  The appellant expressed 
dissatisfaction with the ratings assigned in a notice of 
disagreement received in October 1997.  Following treatment 
necessitating a period of convalescence under 38 C.F.R. 
§ 4.30 (2003), the 10 percent rating for the right knee 
disorder was increased to 20 percent by rating action dated 
in July 1998, effective from August 1, 1997.  A statement of 
the case as to the left shoulder disorder was issued by the 
RO in August 1998.  The veteran perfected an appeal to the 
Board with the receipt of the substantive appeal received in 
September 1998.  A statement of case and notification of the 
decision regarding the issue of a higher evaluation for the 
right knee disability was sent to the veteran on May 16, 
2000, and a substantive appeal was received at the VA on July 
24, 2000.  

The Board points out in this instance that the substantive 
appeal pertaining to the issue of a higher rating for the 
service-connected right knee disorder was not received within 
60 days from the date of mailing of the statement of the 
case, or within one year of the date of the letter of 
notification of the action that was appealed.  See 38 C.F.R. 
§ 20.302(b) (2003).  The veteran was notified of this finding 
by letter dated in July 2003.  However, he subsequently wrote 
a letter explaining the circumstances of the case, to include 
a lack of responsiveness by his accredited representative as 
to the exigencies of the claim.  The Board has carefully 
reviewed the procedural history relating to the issue of a 
higher rating for the right knee and finds that the 
appellant's explanation has merit.  The Board thus accepts 
his substantive appeal as timely filed and will proceed with 
adjudication of the claim.

The veteran was afforded a personal hearing on appeal in 
December 1999 before the undersigned Member of the Board 
sitting at Washington, DC; the transcript of which is of 
record.

This case was remanded by decisions of the Board dated in 
March 2000 and May 2001, and has been returned to the Board 
for appropriate disposition.

After review of the evidence of record, the Board is of the 
opinion that the issue of entitlement to an evaluation in 
excess of 20 percent for the right knee disorder will be 
addressed in a REMAND following the ORDER portion of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for disposition of the 
veteran's appeal has been obtained by the RO.

2.  Post operative residuals of the left shoulder disability 
are manifested by widening of the acromioclavicular joint, 
and complaints of intermittent pain, occasional numbness 
radiating to the left hand, and some slight limitation of 
functional use of the left upper extremity in general.

3.  The veteran has full range of motion of the left 
shoulder, a well-healed and nontender scar, neurovascular 
status is intact, and there is no clinical evidence of 
ankylosis, nonunion, malunion or dislocation, loose movement 
or findings of weakness, fatigability, or abnormal movement 
supporting any significant functional loss.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of clavicle/scapula injury have not been met.  
38 U.S.C.A. §§ § 1155 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.21, 4.40, 4.45, 4.59 4.71a, 
Diagnostic Codes 5201-5203 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that his service-connected left 
scapula/clavicle disability is more severely disabling than 
reflected by the currently assigned disability evaluation and 
warrants a higher rating.

Preliminary Matters; Duty to Assist

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (codified as amended at 38 C.F.R. § 3.102).  They 
also include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(b) (2003)).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159(c) 
(2003)). 

For the reasons explained in more detail below, the Board 
finds that the passage of the VCAA and the implementing 
regulations do not prevent the Board from rendering a 
decision on the issue of an evaluation in excess of 10 
percent for the left shoulder disability.  Considering the 
record in light of the duties imposed by the VCAA and its 
implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim has been accomplished.  As evidenced by 
the August 1998 statement of the case, and the February 2001 
supplemental statement of the case, the appellant has been 
furnished the pertinent laws and regulations governing the 
claim and the reasons for the denial.  He has been given 
notice of the information and evidence needed to substantiate 
the claim, and has been afforded opportunities to submit 
information and evidence.  The Board finds that all necessary 
development has been accomplished.  The RO has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining the evidence necessary to substantiate the claim 
currently under consideration, to include scheduling VA 
examinations, retrieving VA outpatient clinical records, 
scheduling a personal hearing in December 1999, and remanding 
the case for further development on two occasions.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  In a 
letter to the appellant dated in April 2002, and in the 
statement of the case, the RO informed the appellant of what 
the evidence had to show to establish entitlement to benefit 
he sought, what medical and other evidence the RO needed from 
him, what information or evidence the appellant could provide 
in support of the claim, and what evidence VA would try to 
obtain for him in support of the claim.  The veteran was 
apprised of the what evidence had been received in support of 
the claim to date in the February 2001 supplemental statement 
of the case.  Therefore, the duty to notify has been met.  
Under these circumstances, the Board finds that adjudication 
of the claim on appeal poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Pertinent Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
history of a disability must be considered.  See 38 C.F.R. 
§§ 4.1, 4.2 (2003).  Generally, when entitlement to 
compensation has already been established, and an increase in 
a disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).  However, where an award of 
service connection for a disability has been granted and the 
assignment of an initial rating for that disability is at 
issue, as in this case, separate ratings can be assigned for 
separate periods of time based on the facts found.  In other 
words, the ratings may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

A 20 percent evaluation is warranted for limitation of motion 
of the major arm when motion is possible to the shoulder 
level.  A 30 percent evaluation requires that arm motion be 
limited to midway between the side and shoulder level.  A 40 
percent evaluation requires that arm motion be limited to 25 
degrees from the side.38 C.F.R. § 4.71a, Diagnostic Code 
5201.  Malunion of the clavicle or scapula, or nonunion 
without loose movement, warrants a 10 percent evaluation.  A 
20 percent evaluation requires nonunion with loose movement 
or dislocation.  The disability may also be rated on the 
basis of impairment of function of the contiguous joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5203.  A 20 percent 
evaluation is warranted for malunion of the humerus of the 
major extremity with moderate deformity.  A 30 percent 
evaluation requires marked deformity.  A 20 percent 
evaluation is warranted for infrequent episodes of 
dislocation of the scapulohumeral joint of the major upper 
extremity with guarding of movement only at the shoulder 
level.  A 30 percent evaluation requires frequent episodes of 
dislocation and guarding of all arm movements.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5202. 

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2003).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  
These 10 percent evaluations are combined, not added, under 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2003) must be considered in evaluation of service-
connected musculoskeletal disabilities and that examinations 
upon which the rating decisions are based must adequately 
portray the extent of functional loss due to pain on use or 
due to flare-ups.  See DeLuca v. Brown, 8 Vet.App. 202, 206 
(1995).  A rating must be coordinated with the impairment of 
function.  38 C.F.R. § 4.21 (2003).  Moreover, the intent of 
the rating schedule is to recognize painful motion with joint 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints due to healed injury, and that crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  See 38 C.F.R. § 4.59 
(2003).

Factual Background

The service medical records show that the veteran received 
intermittent treatment for his left shoulder in service, to 
include shoulder separation in 1976, and a shooting pain in 
1986.  He was seen for complaints that included pain and 
limitation of motion shortly before his retirement which were 
diagnosed as degenerative joint disease.  Service connection 
for impairment of the left clavicle or scapula with 
dislocation due to injury was granted by rating action dated 
in July 1997 and a 10 percent evaluation was assigned from 
September 1, 1996, under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5203.  

Private clinical records dated in April 1997 from W. M. 
Newberry, M. D., noted that the veteran was being seen for 
multiple orthopedic complaints, including the left shoulder, 
and undergoing extensive rehabilitation without relief.  It 
was reported that the left shoulder had prompted the current 
visit with complaints of some parethesias running down the 
ulnar distribution of the fifth digit.  The veteran related 
that the shoulder was becoming more stiff, and tender, and 
that it was particularly difficult when he slept at night or 
when he left it elevated for long periods of time.  
Examination of the left shoulder revealed good range of 
motion and strength.  It was reported that no atrophy was 
observed, but that the appellant expressed relatively severe 
pain with the arm straight out at 90 degrees, particularly if 
any pressure was applied.  There was no point tenderness 
surrounding the joint capsule.  The left arm neurovascular 
status was found to be intact.  An assessment of degenerative 
joint disease was rendered.  The examiner commented that in 
light of the entrapment syndrome that the veteran described 
in the left shoulder, X-rays were indicated.  Medication was 
prescribed.  A subsequent radiological study of the left 
shoulder was interpreted as showing no evidence of fracture 
or dislocation.  The glenohumeral and acromioclavicular 
joints appeared intact.  A bony exostosis was seen arising 
from the distal clavicle and projecting superiorly.  The 
subacromical space appeared to be well preserved.  

The veteran underwent VA examination in May 1997 and related 
that he had had problems with his left shoulder for some 
time.  He said that there had been multiple repetitive 
injuries to the left shoulder, but that injections in the 
acromioclavicular area had helped him "tremendously."  Upon 
physical examination, it was observed that the left shoulder 
girdle area had a normal appearance.  Very mild tenderness 
was elicited over the acromioclavicular joint, but it was not 
prominent.  No swelling, redness, effusion or warmth was 
appreciated.  Left shoulder elevation was to 170 degrees with 
90 degrees of external rotation without apprehension.  
Internal rotation was to 60 degrees.  No obvious atrophy or 
weakness about the shoulder joint was noted.  

A VA outpatient clinic record dated in August 1997 reflects 
that the veteran was seen for left shoulder pain.  It was 
noted that he had been given a Cortisone shot three months 
before, but did not want Motrin because it upset his stomach.  
An orthopedic outpatient clinic note dated in October showed 
that the veteran complained of pain with any overhead 
activity, and with sleeping on the left shoulder.  It was 
recorded that an injection into the acromioclavicular joint 
had provided temporary relief.  An assessment of 
acromioclavicular arthritis was rendered.  In August 1997, it 
was recorded that the veteran had exacerbation of multiple 
joint pain, including the left shoulder, with weakness and 
swelling of the left hand.  In September 1997, he complained 
of increased left shoulder pain with radiation down the arm 
during the previous week.  In a medical certificate dated in 
December 1997, a physician certified that the veteran would 
be unable to perform active left arm activities for 
approximately six weeks post surgery.  The appellant 
underwent left distal clavicle resection at the VA in January 
1998 with a pre and postoperative diagnosis of left 
acromioclavicular joint arthritis.  He was seen in follow-up 
in March 1998 for continuing right shoulder complaints as 
well as other orthopedic complaints.

A VA joints examination was conducted in June 1998.  It was 
noted that the veteran had worked in vehicle maintenance for 
two weeks.  He related that although his surgery in January 
1998 had resolved his anterior pain, he continued to have 
some posterior shoulder pain and some stiffness with range of 
motion.  He said that he still had stiffness at night, but 
that this had decreased since the operation.  

On physical examination, left shoulder elevation was to 180 
degrees.  External rotation was reported to be to 80 degrees 
and equal bilaterally.  Internal rotation was noted to be to 
T8 and equal bilaterally.  The veteran indicated that there 
was pain along the posterior trapezius, but no pain on 
palpation along the acromioclavicular joint.  There was a 
six-centimeter incision over the acromioclavicular joint 
which was well healed and showed no evidence of infection.  
There was no instability of the distal clavicle.  The 
examiner stated that review of left shoulder X-rays from 1977 
and before surgery showed acromioclavicular joint arthritis 
with osteophytes, but that postoperative study revealed a 
clean acromioclavicular joint and space.  The examiner noted 
that the veteran had minor disability secondary to the left 
shoulder.

The veteran presented testimony in December 1999 before a 
Member of the Board to the effect that he suffered from 
ongoing problems with the left shoulder, including morning 
stiffness, a burning pain around the joint throughout the 
day, and numbness from the shoulder into the arm.  He related 
that after about five hours of working, he experienced 
fatigue and numbness, and that after a day's work, the arm 
would become very sore.  The appellant stated that he could 
not lift more than five to ten pounds and was restricted in 
performing sudden movements on account of left shoulder 
symptomatology.  He said he woke up at night if he turned to 
sleep on the left shoulder, and that his symptoms had 
affected his ability to perform his job, to the extent that 
he had lost days from work.  He indicated that he was left 
handed, and stated that left shoulder symptoms had 
particularly affected his duties as a driver, as well as his 
administrative tasks when he had to type and write.  The 
veteran testified that he frequently sought treatment for 
left shoulder symptomatology at the hospital where he worked.  

The veteran's private physician, R. F. Salzer, M. D., wrote 
in a medical report dated in January 2000 that the veteran 
still had a lot of problems with the left shoulder, and had 
not obtained any post operative therapy.  Physical 
examination showed good rotator cuff strength but that the 
scapulothoracic stabilizers were not integrated.  The 
examiner stated that rehabilitation was indicated.  

The veteran was afforded a VA peripheral nerves examination 
in October 2000.  It was noted that the claims folder was 
available.  Background history pertaining to the left 
shoulder was reviewed.  The veteran was reported to have 
stated that since his surgery, he had not complained of any 
pain, but did have the feeling that the shoulder was loose 
and felt numb at times.  He related that numbness extended 
along the lateral aspect of the entire left arm into the 
lateral three fingers.  He stated that long drives, 
persistent extension or adduction of the arm precipitated 
numbness, but that when he changed position, the arm woke up 
in approximately a minute.  It was noted that the veteran 
complained of occasional weakness in the left shoulder, and 
said it tired easily.  He did not complain of any significant 
weakness in the arm.  

Examination of the left shoulder showed a well-healed 
surgical scar in the anterior area which was nontender to 
palpation.  It was observed that muscle bulk and tone about 
the shoulder appeared to be equal to the opposite side.  
Sensation was intact in the shoulder and entire arm.  Muscle 
strength was 5/5 in all maneuvers.  Deep tendon reflexes were 
1+ and equal, bilaterally, both at the biceps and the wrist.  
Grip strength was normal.  It was noted that the veteran 
appeared to have full range of motion of the shoulder.  It 
was reported that some crepitus, but no pain, was noted with 
movement.  In the impression, the examiner stated that the 
veteran was status post distal left clavicle resection with 
residual numbness of the left arm which easily resolved.  It 
was added that there was no weakness noted at that time and 
that no further testing from a neurological standpoint was 
indicated. 

The veteran underwent a VA joints examination in December 
2000 with the chief complaint of intermittent pain in the 
left shoulder with no radiation.  He related that activity 
made his symptoms worse but that rest helped.  On examination 
of the left shoulder, forward flexion, extension, internal 
rotation, external rotation, abduction, and adduction were to 
180, 50, 90, 90, 180 and 50 degrees, respectively.  The 
examiner noted that this was normal range of motion of the 
left shoulder and that there was no crepitus.  Sensation was 
intact to pinprick and light touch over the dermatomes.  
Muscle strength was 5/5 in all joints.  No edema or erythema 
was observed.  There was some pain on palpation over the 
glenohumeral joint.  It was reported that there were no other 
functional or neuromuscular deficits.  In the assessment, the 
examiner stated that, clinically, the veteran had pain in the 
left shoulder with insufficient evidence to warrant the 
diagnosis of an acute or chronic disorder or residuals 
thereof.  It was noted that all functional impairment, to 
include pain on use, was taken into account.  It was the 
examiner's opinion that there was no weakness, fatigability, 
abnormal movement or functional lability.  The left shoulder 
scar was observed to be well healed, nontender and with no 
ulceration.  It was reported that it did not limit the 
function of the left shoulder.  X-rays were ordered and 
reviewed.  It was found that there was some widening of the 
acromioclavicular joint, but that there was no indication of 
malunion, nonunion, or dislocation. 

Legal Analysis

The Board acknowledges the veteran's various complaints of 
intermittent pain in the left shoulder, occasional numbness, 
and feelings of looseness, as well as his reported functional 
limitations to include lack of stamina, lifting and some 
activity restrictions.  The appellant presented testimony 
upon personal hearing on appeal in December 1999 that he had 
increasing left shoulder symptomatology and that his work 
duties had been significantly affected by such symptoms.

The Board observes, however, that the clinical evidence in 
this regard reflects that the service-connected left shoulder 
disability has never been marked by any ankylosis, episodes 
of dislocation, nonunion of the clavicle or scapula, loose 
movement or impairment of any contiguous joint for which a 20 
percent evaluation might be warranted under any applicable 
schedular criteria.  As well, left shoulder motion has 
generally been shown to be full throughout the appeal period, 
and any limitation of motion which has been demonstrated does 
not provide a basis for a rating in excess of the current 10 
percent evaluation.  

The record indicates that following surgery in January 1998, 
the veteran was pronounced free of left shoulder arthritis on 
VA joints examination in June 1998.  At that time, it was 
found that he had only minor disability referable to the left 
shoulder.  While his private physician, Dr. Salzer, indicated 
in January 2000 that the veteran still had a lot of problems 
with the shoulder, he did not elaborate upon any specific 
symptomatology.  When examined by the VA in October and 
December 2000, the veteran was reported to have stated that 
he had not complained of any pain since surgery, but that he 
retained some stiffness and a sensation of looseness, as well 
as some weakness.  However, examinations during that time 
frame elicited no significant findings except for some 
crepitus, some residual numbness which easily resolved and 
some pain upon palpation of the glenohumeral joint.  No 
untoward left shoulder pathology is currently identified with 
the exception of some widening of the acromioclavicular 
joint, and there is no malunion, nonunion or dislocation.  It 
was specifically found on VA examination in December 2000 
that there were no functional or neuromuscular deficits.  
Additionally, the appellant's post operative scar has been 
primarily been noted to be well healed, without evidence of 
tenderness, pain, infection or functional compromise, and 
therefore does not give rise to a separate rating pursuant to 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The clinical record thus reflects that the veteran has only 
received intermittent treatment for the left shoulder and 
there are inconsistent reports of pain and functional 
ability.  As noted on VA examination in December 2000, the 
evidence does not substantially document a chronically 
symptomatic condition of the left shoulder, and no more than 
minor disability is clinically indicated.  The Board has 
considered 38 C.F.R. §§ 4.40, 4.45 and 4.59, and has reviewed 
the left shoulder disability in light of functional 
impairment which may be attributed thereto with respect to 
the holding in DeLuca v. Brown, 8 Vet.App. 202, 205-7 (1995).  
It is concluded, however, based on the evidence above, that 
the appellant's left shoulder pain on use does not contribute 
to a significant degree of functional loss as contemplated by 
DeLuca.  The Board observes that while the left shoulder was 
clearly more symptomatic before the veteran's surgery in 
January 1998, it is found that evidence on the whole does not 
more nearly approximate the criteria for the next higher 
disability evaluation in this instance.  The Board finds that 
the current 10 percent rating adequately contemplates any and 
all disability associated with the service-connected 
disorder, and that this has been the case throughout the 
appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  It is reiterated that absent a finding of more 
severe impairment, to include ankylosis, dislocation, loose 
union, nonunion and more severe limitation of motion, or 
other objectively manifested pathology indicative of a more 
severe disability picture, a disability evaluation in excess 
of 10 percent is not warranted. 

The Board would also note out that in reaching its decision 
in this case, only the provisions of the VA's Schedule for 
Rating Disabilities have been considered.  The Board is 
required to address the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 (2003) only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  




ORDER

An evaluation in excess of 10 percent for residuals of 
clavicle/scapula injury is denied.


REMAND

The veteran asserts that the symptoms associated with his 
service-connected right knee disability are more severely 
disabling than reflected by the currently assigned disability 
evaluation and warrant a higher rating.

Review of record discloses that veteran receives ongoing VA 
treatment for his service-connected right knee.  There are 
also clinic reports of record which reflect that he seeks 
private treatment in this regard.  The Board observes that 
the most recent VA outpatient clinic note pertaining to the 
right knee is dated in March 2000.  The last private clinical 
report relating to the knee was from Dr. Salzer dated in 
January 2000.  Therefore, any subsequent clinical records 
from the cited dates should be requested and associated with 
the claims folder.  The veteran should also be requested to 
identify any other provider(s) whom he has seen for right 
knee care.

The Board also notes in this instance that the veteran has 
not had a VA compensation and pension examination of the 
right knee since June 1998.  The Board is of the opinion that 
a current examination is indicated to ascertain the current 
clinical status of the right knee.  Additionally, as noted 
above, the Court has held that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must be considered in evaluation of service-
connected musculoskeletal disabilities and that examinations 
upon which the rating decisions are based must adequately 
portray the extent of functional loss due to pain on use or 
due to flare-ups.  See DeLuca, supra.  In this case, there 
are no current findings which specifically address these 
concerns.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be contacted and 
asked to furnish the names and 
addresses of any and all physicians or 
medical providers who have treated him 
for right knee, to include Drs. Salzer 
and Newberry, from 2000 to the present.  
Such records should be requested from 
each provider the appellant identifies, 
if not already of record.

2.  Any and all of the veteran's 
records from the treating VA outpatient 
facility dating back to April 2000 
should be requested and associated with 
the claims folder. 

3.  Following receipt of any additional 
evidence and/or responses to the above 
requests for information, the RO should 
schedule the veteran for a 
comprehensive orthopedic examination.  
The entire claims file must be made 
available to the examiner for review 
prior to the examination, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail and 
clinically correlated to a specific 
diagnosis.  

The examiner should identify any 
objective evidence of pain and to assess 
the extent of any pain.  Test of joint 
motion against varying resistance should 
be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
of functional ability on repeated use of 
flare-ups (if the veteran describes 
flare-ups), and, if feasible, express 
this in terms of additional degrees of 
limitation of motion on repeated use or 
during flare-ups.

4.  The veteran should be given 
adequate notice of the examination, to 
include advising him of the 
consequences of failure to report.  If 
he fails to appear for the examination, 
this fact should be noted in the claims 
folder and a copy of the examination 
notification or refusal to report 
notice, whichever is applicable, should 
be obtained by the RO and associated 
with the claims folder.  

5.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

6.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to an evaluation in excess 
of 20 percent for right knee disability, 
including the VCAA, Fenderson v. West, 
12 Vet. App. 119, 125-126 (1999), and 
VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997); and VAOPGCPREC 9-98 
(Aug. 14, 1998) as to whether a separate 
rating should be assigned for arthritis 
and instability.  If the benefit sought 
on appeal remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of 
the case, and be given the opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



